 
 
IV 
108th CONGRESS
2d Session
H. RES. 492 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Vitter (for himself, Mr. Boehner, Mr. Hoekstra, Mr. Castle, Mr. Tiberi, Mr. Gingrey, Mr. Foley, Mr. King of New York, Mr. Hayworth, Mr. Kennedy of Minnesota, Mr. Baker, Ms. Eshoo, Mr. Lantos, Mr. Bachus, Mr. McCotter, Mr. Murphy, Ms. Kaptur, Mr. Pascrell, Mr. Nussle, and Mr. Bishop of New York) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring the contributions of Catholic schools. 
 
Whereas America’s Catholic schools are internationally acclaimed for their academic excellence, but provide students more than a superior scholastic education; 
Whereas Catholic schools ensure a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in America’s young people;
Whereas the total Catholic school student enrollment for the 2003-2004 academic year is 2,600,000 and the student-teacher ratio is 17 to 1; 
Whereas Catholic schools teach a diverse group of students; 
Whereas more than 26 percent of school children enrolled in Catholic schools are from minority backgrounds, and more than 14 percent are non-Catholics; 
Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development; 
Whereas in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated: Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.; and 
Whereas January 25-31, 2004, has been designated as Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops, an event celebrating its 30th year: Now, therefore, be it 
 
 That the House of Representatives— 
(1)supports the goals of Catholic Schools Week, an event co-sponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of America’s thousands of Catholic elementary and secondary schools; and 
(2)congratulates Catholic schools, students, parents, and teachers across the Nation for their ongoing contributions to education, and for the key role they play in promoting and ensuring a brighter, stronger future for this Nation. 
 
